Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph K. Christopher Bey appeals the district court’s order granting Defendants’ motion to dismiss his claims challenging the constitutionality of a North Carolina Industrial Commission order, and has moved: (i) to proceed in forma pauperis on appeal; (ii) to expedite his appeal; (iii) for injunctive relief to stay the state court proceedings pending his appeal; and (iv) for this court to waive the reproduction and binding requirements applicable to his motions. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Bey v. North Carolina, No. 5:10-cv-00272-BO, 2010 WL 4117393 (E.D.N.C. Oct. 18, 2010). We also deny Bey’s application to proceed in forma pauperis and his motion for injunctive relief, and deny as moot his motions to expedite and to waive the reproduction and binding requirements. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.